NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


MARLON LEE BROWN,                              )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D19-1366
                                               )
THE BANK OF NEW YORK MELLON                    )
TRUST COMPANY, NA. AS                          )
SUCCESSOR-IN-INTEREST TO ALL                   )
PERMITTED SUCCESSORS AND                       )
ASSIGNS OF JPMORGAN CHASE BANK,                )
AS TRUSTEE, FOR NORMURA ASSET                  )
ACCEPTANCE CORPORATION,                        )
MORTGAGE PASS-THROUGH                          )
CERTIFICATE, SERIES ARI; HURLEY                )
TARVER; THE VILLAS AT                          )
CARROLWOOD CONDOMINIUM                         )
ASSOCIATION, INC.; GEORGE WEBBER               )
AS TRUSTEE UNDER THE 4006                      )
ALEXANDER PALM COURT LAND                      )
TRUST, DATED 2/21/12; and ANY AND              )
ALL PARTIES CLAIMING BY, THROUGH,              )
UNDER THE HEREIN NAMED                         )
DEFENDANTS WHO ARE NOT KNOWN                   )
TO BE DEAD OR ALIVE, WHETHER SAID              )
UNKNOWN PARTIES MAY CLAIM                      )
INTEREST,                                      )
                                               )
             Appellees.                        )
                                               )

Opinion filed September 27, 2019.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little, Senior
Judge.
Marlon Lee Brown, pro se.

Jonathan Blackmore of Phelan
Hallinan Diamond & Jones, PLLC,
Fort Lauderdale, for Appellee The Bank
of New York Mellon Trust Company,
NA. as successor-in-interest to all
permitted successors and assigns of
JPMorgan Chase Bank, as trustee, for
Normura Asset Acceptance Corporation,
Mortgage Pass-Through Certificate, Series
ARI.

No appearance for remaining Appellees.



PER CURIAM.

            Affirmed. See Fla. R. App. P. 9.315(a).



VILLANTI, LaROSE, and SALARIO, JJ., Concur.




                                         -2-